Citation Nr: 1439254	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-08 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome with vertigo.

2.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1976 to March 1979.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2013, the Board reopened the claims and remanded the case for further development.  The claims previously on appeal for entitlement to service connection for a right ear hearing loss disability and tinnitus were granted in a July 2014 rating decision.  The prior denials of the remaining claims on appeal were continued in a July 2014 supplemental statement of the case, and the case is back before the Board for further appellate proceedings.   

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed and considered. 

In October 2011, the Veteran withdrew his earlier request for a Board hearing.  

In March 2011, the Veteran raised a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  See March 2011 Veteran statement.  In November 2013, the Board referred the issue of entitlement to a TDIU to the RO for appropriate action.  The Board does not have jurisdiction over this matter and refers it to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  The Meniere's syndrome with vertigo is not etiologically related to service.  


2.  A left ear hearing loss disability was not shown in service or within one year after separation from service, nor is the disability shown to be etiologically related to service.  

	
CONCLUSIONS OF LAW

1.  The Meniere's syndrome with vertigo was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  A left ear hearing loss disability was not incurred in or aggravated by service nor may it be presumed to have been incurred in service.  38 U.S.C.A. § 1131 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In November 2013, the Board remanded the claim and directed the AOJ to obtain records regarding a disability claim from the Social Security Administration (SSA), and SSA records were obtained.  The Board also directed the AOJ to contact the Veteran and request information regarding outstanding treatment records, and the AOJ did so.  The Board also directed the AOJ to afford the Veteran a VA examination to determine whether the Veteran's disabilities of the ears, specifically Meniere's syndrome with vertigo, are related to service.  The Veteran was afforded a VA examination in December 2013, and a VA medical opinion was issued in June 2014.  The VA examiners provided the requested opinions, and the Veteran's claims were readjudicated in a June 2014 supplemental statement of the case.  

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in June 2009, in which the Veteran was notified of how to substantiate his claim for service connection for a left ear hearing loss disability, and information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board acknowledges that though the June 2009 letter did not specifically state that the RO was developing the claim for service connection for Meniere's syndrome with vertigo, the Veteran was provided with notice of how to substantiate a claim for service connection in the June 2009 letter.  Based on the information provided in the June 2009 letter, the statement of the case and supplemental statements of the case, the Board finds that a reasonable person would be expected to understand how to substantiate a claim for service connection for Meniere's syndrome with vertigo.  The Board finds that VA has fulfilled its duty to notify.


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, Social Security Administration (SSA) records regarding disability benefits, and lay statements have been associated with the record.   

Further, during the appeal period the Veteran was afforded VA examinations in March 2013 and in December 2013.  Also, a VA medical opinion was obtained in June 2014.  The examinations, together with the June 2014 medical opinion, provide sufficient information such that the Board can render an informed decision.  Thus, the Board finds that the VA examinations together with the June 2014 medical opinion are adequate.  

The Board acknowledges that the complete private treatment records from the University of Texas Medical Branch in Galveston, TX, and records pertaining to any workers' compensation claims, have not been associated with the claims file.  The Veteran has had every opportunity to submit, identify, and authorize the release of additional evidence pertinent to the claims.  For example, in a November 2013 letter, the Veteran was requested to identify information regarding outstanding treatment records, or authorize the release thereof, but there was no response.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence, and the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Accordingly, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id. at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

First, the Veteran contends that Meniere's syndrome with vertigo and a left ear hearing loss disability are related to service.  The medical evidence of record shows a current diagnosis of Meniere's syndrome with associated vertigo.  See e.g., June 2014 VA opinion.  Also, the medical evidence of record shows a current left ear auditory threshold that is greater than 40 decibels and a diagnosis of sensorineural hearing loss in the left ear.  See December 2013 VA examination.  Accordingly, the Board finds that the Veteran currently has a left ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  For these reasons, the first Shedden element, a present disability, is met for both claims on appeal. 

Second, because the Veteran was an armor crewman in service, the Board finds that circumstances of the Veteran's military service show that the Veteran was exposed to noise in service.  See 38 U.S.C.A. § 1154; DD-214.  Also, the Veteran reported having seasickness and motor sickness in service.  See February 1979 and April 1976 Reports of Medical History.  Accordingly, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met for both claims on appeal.

Third, however, the preponderance of the evidence is against findings that the Veteran's left ear hearing loss disability and Meniere's syndrome with vertigo are etiologically related to service.  The Veteran is certainly competent to provide evidence as to his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the determinations as to the etiology of a hearing loss disability and Meniere's syndrome with vertigo are medical matters beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Veteran's lay allegations as to the cause of his left ear hearing loss disability and Meniere's syndrome with vertigo are also not competent evidence, although the Veteran's competent observations may be useful to an expert in evaluating the issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion that his left ear hearing loss disability and Meniere's syndrome with vertigo are related to service are of no probative value.    

The Board acknowledges that the Veteran has testified that "[t]he Military stated that I had [Meniere's syndrome and a left ear hearing loss disability] on my exit physical and nothing was ever done about my illness."  See March 2011 Veteran statement.  The Veteran is competent to report a contemporaneous medical diagnosis rendered by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, this report is inconsistent with the evidence of record.  In the February 1979 separation examination report, there is no indication of a diagnosis of a left ear hearing loss defect or Meniere's syndrome with vertigo.  The report only mentions that the Veteran has seasickness.  Then, the record is silent for years for any treatment or complaints of symptoms of Meniere's disease with vertigo or left ear hearing loss.  See e.g., July 1995 University of Texas Medical record (noting that the Veteran complained of a three week history of spinning vertigo).  The Board also notes that the Veteran has reported different dates of onset of Meniere's syndrome with vertigo symptoms between 1983 and 1989.  See April 2001 VA otolaryngology note; June 2001 SSA Disability Report; July 1996 VA audiological evaluation; December 1996 VA examination.  Because the Veteran's current statement regarding the onset of the present disabilities conflicts with the medical evidence of record including the separation examination report, and his statements regarding onset of Meniere's symptoms have been inconsistent, the Board finds that the Veteran is an unreliable historian and the report that he was diagnosed with Meniere's syndrome with vertigo and a left ear hearing loss disability in service is not credible.      

Having considered the Veteran's statements as to his symptoms and observations, the Board finds that the medical opinions rendered by medical professionals are of significant probative value, as they have the requisite medical expertise, knowledge, and training to determine the etiology of a left ear hearing loss disability and Meniere's syndrome with vertigo.  The Board finds that the June 2014 VA medical opinion regarding the etiology of the Veteran's Meniere's syndrome with vertigo and the March 2013 VA opinion regarding the etiology of the Veteran's left ear hearing loss disability are of especially high probative value, as the examiners based their medical opinions on the Veteran's lay statements, a review of the Veteran's history, to include the service treatment records, and sound medical principles.  

Regarding Meniere's syndrome with vertigo, there is no competent evidence to support a finding that the disability is related to service, to include the Veteran's exposure to noise and his symptoms of dizziness and motion sickness in service.  After a review of the Veteran's history, a medical officer at the Appeals Management Center opined in June 2014 that the Veteran's Meniere's syndrome with vertigo is not related to service.  This opinion is based on a review of the Veteran's history and on his medical expertise.  He noted that the Veteran's initial diagnosis of Meniere's syndrome with vertigo was in July 1995, and attached medical treatises that show that the true underlying cause of Meniere's syndrome is unknown, and that peak incidence is at 40 to 50 years of age, although persons in their second and third decades are also affected.  He also noted that the Veteran had only an acute self-limited illness diagnosed as a URI in service that included a symptom of dizziness.  The Board defers to the uncontroverted medical opinion of the June 2014 VA medical examiner, and the Board finds that the Veteran's Meniere's syndrome with vertigo is not related to service.  The Board notes that the earliest date of onset that the Veteran has reported symptoms of Meniere's syndrome with vertigo was in 1983, years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  It is also noted that in the medical history form he completed at the time of separation from service, the Veteran denied having dizziness, hearing loss or ear, nose or throat trouble and physical examination was normal.  Because there is no competent evidence to show a causal relationship between the Meniere's syndrome with vertigo and a disease or injury in service, the third Shedden element is not met, and service connection for Meniere's syndrome with vertigo is not warranted.  38 C.F.R. § 3.303.

Regarding a left ear hearing loss disability, the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss disability manifested in service or within the first post-service year.  There is a presumption of service connection for sensorineural hearing loss which manifests during service and then again "at any later date, however remote."  See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board acknowledges that the service treatment records show a 5 decibel increase in left ear auditory thresholds at 500 and 1000 Hertz in the February 1979 audiogram, when compared to the April 1976 audiogram.  However, the service treatment records and post-service treatment records do not show any degree of left ear hearing loss under Hensley or a left ear hearing loss disability under 38 C.F.R. § 3.385 in service or within the first post-service year.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss disability manifested in service or within one year after separation from service, and the Veteran is not entitled to the presumption of service connection under 38 C.F.R. § 3.303(b).  

Further, the preponderance of the evidence does not support a finding that the Veteran's left ear hearing loss disability is etiologically related to service.  The Board acknowledges that the December 2013 VA examiner opined that the Veteran's left ear hearing loss disability is at least as likely as not related to service.  The examiner noted that the Veteran "had several audiometric exams from 80s and 90s to document the progression of the hearing loss.  Before the drop of the right ear (most likely due to Meniere's) there was a noise notch configuration seen for both ears."  The examiner reasoned that this noise notch configuration was shortly after separation and cannot be explained by post-military employment at that time.  However, the Board notes that the rationale for the examiner's opinion regarding the left ear hearing loss disability was copied and pasted directly from the rationale pertaining to the right ear hearing loss disability, which has been granted service connection.  Also, the December 2013 VA examiner's addendum opinion, received in March 2014, states that the opinion was rendered without review of the service treatment records.  Further, the report is unclear as to which record shows the noise notch configuration of the left ear to which the examiner refers.  For these reasons, the Board finds that the December 2013 VA examiner's opinion that the Veteran's left ear hearing loss disability is at least as likely as not related to service is of little probative value.  

The Board finds that the December 2013 VA examiner's opinion is outweighed by the remaining medical evidence of record, which does not support a finding that the left ear hearing loss disability is related to service in any way.  The March 2013 VA examiner opined that the left ear hearing loss disability is not related to service.  The examiner noted that there was no indication of hearing loss in the left ear upon separation from service, to include the Veteran's own denial of left ear hearing loss in February 1979.  The examiner also noted that the Veteran reported unprotected noise exposure during as well as post-military service.  Significantly, the July 1996 VA audiological evaluation stated that the left ear is essentially unchanged since January 1989 and diagnosed the Veteran with normal left ear hearing.  The Veteran was again diagnosed with normal left ear hearing on VA examination in December 1996.  In addition, the medical officer in June 2014 opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  He noted that the Veteran had normal hearing at induction and separation and that the Veteran denied having hearing loss at separation.  The medical officer also noted that the Veteran had unprotected noise exposure after service as well as during service therefore it was his opinion that the Veteran's hearing loss was not due to noise exposure in service.  In light of the March 2013 and June 2014 medical opinions and the medical evidence showing that the Veteran's hearing remained normal for over a decade after separation from service, the Board finds that the preponderance of the evidence does not support a finding that the Veteran's left ear hearing loss disability is etiologically related to service.  

It is noted that the Veteran objected to the March 2013 examiner's findings as he felt he did not have an opportunity to provide specific information as to the dates of his disease.  The Board previously noted in the November 2013 remand that the examination report was inadequate concerning Meniere's disease as the examiner did not address the nature and etiology of the disease.  However, the Board finds that the examiner's opinion as to left ear hearing loss is adequate as it was based on a review of the history and is not inconsistent with the credible and probative evidence of record.
 
For these reasons, the third Shedden element, a causal relationship between the present disability and a disease or injury in service, is not met, and service connection for a left ear hearing loss disability is not warranted.  38 C.F.R. § 3.303.

For the above reasons, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left ear hearing loss disability and Meniere's syndrome with vertigo.  Therefore, the benefit of the doubt provision does not apply, and the claims on appeal must be denied.  See 38 U.S.C.A. § 5107.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for Meniere's syndrome with vertigo is denied.

Entitlement to service connection for a left ear hearing loss disability is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


